Title: To Thomas Jefferson from John Francis Vacher, 19 May 1806
From: Vacher, John Francis
To: Jefferson, Thomas


                        
                            Sir
                     
                            New York 19th may 1806
                        
                        I was this day favor’d with the Honble the Secretary at war’s letter, with the afflicting news of my Sons’
                            Inconduct; and the forfeiture of his office. with the package I have answer’d Genl Dearborn’s. and Submit to the will of
                            God, to what respects my Son’s Shame-full practice. and to your Excellency’s duty as the watchfull guardian of all
                            executive officers; no man in the U.S. will consent with more respect, to what is done, and undone than me. and thank-full
                            I must be indeed that your Excellency’s humane Condescendence Should even acquaint me that my Son must be removed. alas!
                            many Youths, many grey headed Characters however respectable, Should unhappily in these latitudes on this Side of the
                            atlantic be watched on by their Sober Sires. What! the most quiet, the most civil, the most humane nation in the world,
                            has one third of their Brethren morally and phisically Sacrificed to the altar of the cursed bane! and the relations, and
                            the friends have even the weakness to palliate the vice, or to Screen the vicious from public Shame. no Sir it will not be
                            So with me. Such men ought to be an example to the coming Generations! americans must drop the use of Spiritous liquors to
                            Such an excess. a very affectionate Mother, three amiable younger Sisters are in tears on the Sad news, but Sir Your
                            administration, Your presidencies {alas I fear the only happy ones for america} must not be polluted by Such wretches, as my
                            Son proves to be. when I found him and my-Self So highly favor’d by Your Excellency’s, although I always Saw him at my
                            house decent and Sober, Yet I wished to follow him. but lest that I Should have appear’d indiscret to Your Excellency with
                            the request for two offices, and lest that I might have been incompetent for a Duty in which the knowledge of the laws
                            might have been required: I drop’t the thought, and Yet no man was in greater want of pecuniary assistance than my-Self,
                            from the System of terror which began to be Sensibly felt under General Washington’s administration and which became
                            intolerable under that of Mr Adams; for whom-soever particularly for french-men, who would not huzza for old England.
                            which terrorism drove me for ten Years in Self-exile, at the heights of the County of Morris New-Jersey. and Yet I did
                            leave that Solitude with Sorrow. because our humble mediocrity was not a daily object of derision or Contempt: I follow’d
                            in that my Familly’s desire, they find it a whim. and now they are under Such an affliction after this Sad news, that I am
                            finally compelled to expose to your Excellency their grief, with the request to read this. and after I Shall have done
                            this duty imposed on me by them: their Expectation is baffled I Shall have no reproach to make to my-Self. and the Sage of
                            Monticello Shall never, never be lessen’d in the high respect I have for him, for his talents; and for his Virtues.
                        Born in the South of France, of poor but uncommonly honest parents, who at the age of my fourteen, could not
                            carry me in a higher Class of a Collegiate education than What is there termed {la Rhétorique} Senior Class. I studied and
                            practised phisick and Surgery with all the advantage that the accademies of montpellier, and paris and military hospitals
                            afforded. visited for two years South Europe and England. practised for my-Self with proffit at the age of twenty two.
                            fond of Solitude from my very Infancy. the Battle of Lexington electorised me out of the mountains of Forest. Stay’d the
                            begining of 1776 in the military hospitals of cape Francois. whence from I came to take part in the
                            revolutionnary army. the Shame-full way we were rewarded for our toils, was more Sensibly felt, by a foreigner without
                            connections than from a native, however, although I felt a great propensity for belles lettres, I was obliged to be
                            assiduous to my practice. the wild explosions of Mr Genet called forth the energy of those of his Country-men who knew a
                            little better than him, how to render france less heinous to american Impartiality. I opened my-Self with all the
                            Frankness, that an honest heart can be Susceptible of. But I found with hamilton’s government that my business Lessen’d;
                            and which was totally ruined, after governor Clinton and Mr Jay’s Struggle, in which I did my best and unreservedly to
                            Support that pillar of truly hones and republican System. I was from that time Eyed, brow beaten, and mark’t wherever I
                            went as an Incendiary, and possibly as a victim, my retreat in new Jersey did not Shelter me from insult. and indeed at
                            the repeated instance of my Daughters, I made the rough of a letter which purported about the Same observations. to the
                            vice president of the U.S. last winter. but reluctant to demands, as long as I could keep my Familly in a degree of
                            decency. I discarded the application. Now another political Struggle has called forth the men of pure Sentiments, and my
                            Interest begin to feel the effects of the Constancy of my principles. because I voted for, what they have called the
                            Clinton ticket. in fact the other Side of the question revive the old Story under adams that Buonaparte will certainly
                            invade our Shores, as Soon as England is reduced—england must first be reduced. hispaniola conquer’d, and if england may
                            be reduced in three months, it would take the emperor of the French three hundred years to Subdue the U.S. the tories the
                            Federalists may be bribed to Submission by any power, but the true Sons of america will neither be bribed nor conquer’d.
                            there are in the way too many large Bays, rivers and lakes, too many defiles,
                            woods Swamps, Stone and rail Fences and the Country is too extensive to be kept with upwards of Six million of inhabitants
                            which keep encreasing yearly. however, the majority may be led—Stray by these and other Idle tales for a while.
                        If after the fruitless endeavours, far more perplexing than those Mentor practised to lead the Son of Ulisses
                            in the path of virtue. my Son is undone without my appearing blamable to the Eyes of your Excellency. if after these
                            foregoing observations dictated by the lacerated hearts, by the affliction of an honest Familly I Still deserve Your
                            attention, I request that I may be placed in Some government business at washington, however Small may be its emolluments.
                            {the Snow, which I never Saw in my Youth, but from the mild and Smiling dales of provence on the top
                            of the Alps tells me every winter that I lay’d too often and too long on its cold bosom in america.} or that Mr Gallatin
                            may be order’d to place me in Some obscure corner of the Custom house department, where I could have by times a few hours
                            to my-self, to make a finishing hand, to my litterary undertaking, which require correction besides the XI and the XII
                            cantoes not done yet. and where I could have but a bear living I should think my-Self perfectly Satisfyed.
                        I am with Great Respect and Esteem of Your Excellency Your Excellency’s Most obedient and very humble Servant
                        
                            John F. Vacher
                     
                        
                    